DETAILED ACTION

	Claim 11 was inadvertently omitted from the claim listing; for purposes of this Office action, claims 12-19 have been renumbered as claims 11-18, respectively, and the dependency of claim 17 (i.e., original claim 18) has been changed from “17” to --16--.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities:  In paragraph 0001, line 2, the phrase “currently pending” should be changed to --now U.S. Patent No. 10,827,847--.  
Appropriate correction is required.

Claim Objections
Claims 3, 4, 6 and 7 are objected to because of the following informalities:
1)	In claim 3, lines 8 & 11; claim 4, line 1; claim 6, line 1 and in claim 7, line 1:  The term --air-- should be inserted after the term “inflatable”.
2)	In the last line of claim 7:  A --.-- should be inserted after the term “platform”.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 
improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 15, 16, 33, 34 and 36-39 of U.S. Patent No. 9,021,630.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3-7 are generic to all that is recited in claims 1-6, 15, 16, 33, 34 and 36-39 of U.S. Patent No. 9,021,630.  In other words, claims 1-6, 15, 16, 33, 34 and 36-39 of U.S. Patent No. 9,021,630 fully encompass the subject matter of claims 3-7 and therefore anticipate claims 3-7.  Since claims 3-7 are anticipated by claims 1-6, 15, 16, 33, 34 and 36-39 of the patent, they are not patentably distinct from claims 1-6, 15, 16, 33, 34 and 36-39.  Thus the invention of claims 1-6, 15, 16, 33, 34 and 36-39 of the patent is in effect a “species” of the “generic” invention of claims 3-7.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 3-7 are anticipated (fully encompassed) by claims 1-6, 15, 16, 33, 34 and 36-39 of the patent, claims 3-7 are not 

patentably distinct from claims 1-6, 15, 16, 33, 34 and 36-39, regardless of any additional subject matter present in claims 1-6, 15, 16, 33, 34 and 36-39.

Claims 3-7 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 15-25, 27, 28, 30-32 and 39-52 of U.S. Patent No. 9,968,201.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3-7 and 12-18 are generic to all that is recited in claims 1-3, 15-25, 27, 28, 30-32 and 39-52 of U.S. Patent No. 9,968,201.  In other words, claims 1-3, 15-25, 27, 28, 30-32 and 39-52 of U.S. Patent No. 9,968,201 fully encompass the subject matter of claims 3-7 and 12-18 and therefore anticipate claims 3-7 and 12-18.  Since claims 3-7 and 12-18 are anticipated by claims 1-3, 15-25, 27, 28, 30-32 and 39-52 of the patent, they are not patentably distinct from claims 1-3, 15-25, 27, 28, 30-32 and 39-52.  Thus the invention of claims 1-3, 15-25, 27, 28, 30-32 and 39-52 of the patent is in effect a “species” of the “generic” invention of claims 3-7 and 12-18.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 3-7 and 12-18 are anticipated (fully encompassed) by claims 1-3, 15-25, 27, 28, 30-32 and 39-52 of the patent, claims 3-7 and 12-18 are not patentably distinct from claims 1-3, 15-25, 27, 28, 30-32 and 39-52, regardless of any additional subject matter present in claims 1-3, 15-25, 27, 28, 30-32 and 39-52. 



Claims 3-8 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110  of U.S. Patent No. 10,827,847.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3-7 and 
11-18 are generic to all that is recited in claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110 of U.S. Patent No. 10,827,847.  In other words, claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110 of U.S. Patent No. 10,827,847 fully encompass the subject matter of claims 3-7 and 11-18 and therefore anticipate claims 3-7 and 11-18.  Since claims 3-7 and 11-18 are anticipated by claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110 of the patent, they are not patentably distinct from claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110.  Thus the invention of claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110 of the patent is in effect a “species” of the “generic” invention of claims 3-7 and 11-18.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 3-7 and 11-18 are anticipated (fully encompassed) by claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110 of the patent, claims 3-7 and 11-18 are not patentably distinct from claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110, regardless of any additional subject 


matter present in claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110.

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 
91, 96-98, 105-107, 109 and 110 of U.S. Patent No. 10,827,847 in view of U.S. Pat. No. 5,325,551 to Tappel et al.  Claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110 of U.S. Patent No. 10,827,847 do not specifically disclose a condition wherein the conduit and the air supply are at least partially incorporated into the mattress.  Tappel et al. provide the basic teaching of a device (11, 41) removably attached (via element 13) to a first side of a mattress (10), the device including an inflatable air volume (41); and an air pump (154) operatively connected to the inflatable air volume; wherein the air pump is at least partially incorporated into the mattress (10) and wherein the inflatable air volume (41) is incorporated into the mattress; and wherein the air pump (154) is operatively connected with the inflatable air volume by an air hose (42, 43) at least partially incorporated into the mattress (10) (see Figures 1, 2 & 5; column 3, lines 6-12 & 17-20; column 4, lines 17-47; column 6, lines 46-68 and column 7, lines 1-7 & 20-53).  The skilled artisan would have found it obvious at the time the invention was made to provide the device of claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110 of U.S. Patent No. 10,827,847 with a conduit and an air supply which are at least partially incorporated 


into the mattress in order to provide a mattress arrangement which has long been known in the art as taught by Tappel et al.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 3-5, 7, 8 and 11-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. App. Pub. No. 2011/0056017 to Schreiber et al.  Schreiber et al. '017 shows a levitation device (120) comprising a mat (126).  Mat (126) is formed as a first bottom layer (142) and second top layer (132) physically attached to one another by side (136) and end (138, 140) walls (as shown in Figures 10-12 and as described on page 7, in paragraph 0084) to form an enclosed volume that can be filled with pressurized air to define an inflatable air 

volume that is flat in a normal of operation (as described on page 2, in paragraph 0019) and expanded in an inflated mode of operation (as shown in Figures 9-12).  An air inlet (148) is attached to an edge of the mat and is used to pass pressurized air from an external blower (128) via conduit (130) into the mat (126).  Baffles (i.e., internal panels interconnecting the first bottom layer 142 and the second top layer 132, thereby forming attachment points along indentations 156 as shown in Figures 11 & 12 and as clearly described on page 7, in paragraph 0086, lines 8 and 9, which specifically state that "[such] indentations may be the result of baffles (not shown) defined in the interior of mat 126") and a plurality of air discharges (150) are formed by perforations in the first bottom layer (142).  Pressurized air can be forced through the air discharges to create a lifting effect to cause the mat (126) to float above a surface formed by a bed (124a) or a stretcher (124b).  This allows the mat (126) to be easily moved across the surface by levitation.  The bed or stretcher both comprise a platform for supporting the mat (126).  Furthermore, since the mat of Schreiber et al. '017 could inherently be placed between a mattress and box spring and be used as a lifting and levitating device, the claims are anticipated by Schreiber et al. '017.
Furthermore, dependent claim 7 only sets forth a term "cover" without defining any structural details of the cover.  This fails to define over what is already shown by Schreiber et al. ‘017.  Lastly, with respect to dependent claims 12-15, the term "slick surface" and/or "non-slick surface" is a relative term that has not been defined as to what constitutes "slick" or "non-slick", and as such it can be read upon any smooth surface. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schreiber et al. ‘017 in view of Tappel et al. ‘551.  Schreiber et al. ‘017 does not specifically disclose a condition wherein the conduit and the air supply are at least partially incorporated into the mattress.  Tappel et al. provide the basic teaching of a device (11, 41) removably attached (via element 13) to a first side of a mattress (10), the device including an inflatable air volume (41); and an air pump (154) operatively connected to the inflatable air volume; wherein the air pump is at least partially incorporated into the mattress (10) and wherein the inflatable air volume (41) is incorporated into the mattress; and wherein the air pump (154) is operatively connected with the inflatable air volume by an air hose (42, 43) at least partially incorporated 

into the mattress (10) (see Figures 1, 2 & 5; column 3, lines 6-12 & 17-20; column 4, lines 17-47; column 6, lines 46-68 and column 7, lines 1-7 & 20-53).  The skilled artisan would have found it obvious at the time the invention was made to provide the device of Schreiber et al. ‘017 with a conduit and an air supply which are at least partially incorporated into the mattress in order to provide a mattress arrangement which has long been known in the art as taught by Tappel et al.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schreiber et al. ‘017.  Schreiber et al. ‘017 states on page 7, in paragraph 0086, lines 8 and 9 that baffles are defined in the interior of the mat and secured between the top and bottom layers.  The examiner takes notice that it is well known in the art to use heat sealing, stitching, gluing, and other similar well-known equivalent techniques to attach together the various components of an inflatable mat.  In view of this, it would have been obvious to one of ordinary skill in the art to have used any one of these well- known equivalent techniques as a means for attaching the baffles to the top and bottom layers of the mat of Schreiber et al. '017.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Scarleski ‘966 and Scarleski ‘776.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT G SANTOS/Primary Examiner, Art Unit 3673